SUMMARY ORDER

The United States appeals from a judgment of the United States District Court for the Eastern District of New York (Korman, C.J.), entered on November 25, 2003, granting the defendant a downward departure from the Sentencing Guidelines range stipulated in his plea agreement. It is assumed that the parties are familiar with the facts, the procedural context, and the specification of appellate issues.
We are unable to determine confidently on the present record whether the circumstances of this case he outside the heartland of the Sentencing Guidelines, chiefly because we are unable to determine the nature or extent of the defendant’s lost pension funds. Since under United States v. Kostakis, 364 F.3d 45 (2d Cir.2004), our review of downward sentencing departures is de novo, we vacate the sentence and remand for the district court to make factual findings that reflect the extent and nature of the pension loss and to re-sentence the defendant on a basis that the district court believes properly reflects those findings.
The Clerk of Court is to direct any further appeal of this sentence to this panel.
For the reasons set forth above, the judgment of the district court is hereby VACATED and the case is REMANDED.